department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division jun _ uniform issue list kak kak kak aa kak legend fund a union b employer c employer d dear in a letter dated date supplemented by letters dated date and date your authorized representative requested a ruling on your behalf concerning the applicability of the provisions of sec_419 and sec_419a of the internal_revenue_code code to contributions made to fund a in the event that employer c’s bargaining unit employees become participants in fund a the following facts and representations have been submitted under penalties of perjury to support the ruling_request fund a was originally established in benefits to employees of employers that have collective bargaining agreements with union b fund a is funded aimost exclusively by employer contributions required by those collective bargaining agreements to provide medical and other welfare union b represents employees in a variety of industries in which it negotiates with employers concerning wages benefits and other terms and conditions of employment of es the covered employees approximately employers contribute to fund a and no single employer_contribution makes up a fund a provides medical dental vision life_insurance and weekly disability payments to covered employees of contributing employers and their dependents _ or more of the total employer contributions to fund the board_of trustees trustees which constitutes fund a’s sponsor is made up of two trustees appointed by union b two trustees appointed by the contributing employers and one neutral trustee chosen by the other four trustees the trustees make all decisions about the benefits that fund a will provide the contributing employers and union b negotiate the amount of the contributions but have no input into the design of fund a except through their respective trustees the trustees decided to permit contributing employers that had collective in bargaining agreements with union b to allow their non-bargaining unit employees to participate in fund a by making the same contributions on behalf of their non-bargaining unit employees as they make for the bargaining unit employees the trustees established that participation of a contributing employer's non-bargaining unit employees must be approved by them and the contributing employer’s obligations with respect to making contributions for its non-bargaining unit employees are identical to its obligations with respect to its bargaining unit employees the benefits under fund a received by a contributing employer's bargaining unit employees and non-bargaining unit employees are identical should the contributing employer fail to contribute to fund a for its bargaining unit employees for any reason it may not contribute to fund a for its non-bargaining unit employees the trustees also forbid the participation of sole proprietors partners in the contributing employers or anyone else who would be prohibited by law from participating since the trustees decided to permit the participation of the non-bargaining unit employees of contributing employers the trustees have approved the participation of non-bargaining unit employees employed by -_non- bargaining unit employees make up less than participants in fund a since the inclusion of these non-bargaining unit employees in contributing employers these percent of the total number of fund a has at all times continued to meet the requirements of sec_419a of the code to be exempt from sec_419 and sec_419a of the code you propose to have the approximately participate in fund a however if those no longer qualify under sec_419a of the code for an exemption from sec_419 and sec_419a of the code bargaining unit employees of employer c employees were added to fund a it would you have represented that the secretary of labor would hold that the agreement between union b and the contributing employers was a collective bargaining agreement your authorized representative has submitted the agreement between employer c and union b agreement and various letters and memoranda between employer c and union b between union b and its members and between union b and the u s department of labor representing the extensive negotiation process which was only overcome after a seven-week strike which is also evidenced from the submitted documentation you have oo also represented that union b employs majority of their time representing employer c’s employees and there are also approximately union b shop stewards who also represent other employees in disputes or matters of concern between the employees and employer c article of the agreement sets out the procedures for an employee to file a grievance and union b’s option of submitting the grievance to arbitration business representatives who spend the neutral trustee the agreement goes on to state that failure of the contributing you have also submitted a current collective bargaining agreement between union b and employer d one of the contributing employers to fund a article of this agreement states that contributions to fund a shall be held in trust by a board_of trustees consisting of trustees representing union b two trustees representing the contributing employer and employer to comply with the provisions of this agreement constitute a material violation of the entire agreement entitling union b at its option to engage in a strike or work stoppage against the contributing employer who is in violation you have also submitted various letters memoranda between union b and employer d between union b and its members and between union b and the federal mediation and conciliation service which evidences the arm’s length nature of the process based on the foregoing you have represented that fund a has at all times met the requirements of sec_419a for exemption from the account limits in that it has met the requirements of sec_1 419a- 2t q a paragraph of the regulations the date of the last determination by the internal_revenue_service that union b was exempt from federal income taxes under sec_501 of the code was date based on the facts and representations you request that fund a continue to be a collectively_bargained_plan within the meaning of sec_419a of the code and sec_1_419a-2t q a-2 of the treasury regulations regulations sec_419 of the code limits the deduction that may be taken for contributions to a welfare_benefit_fund to the qualified_cost for the year one element of the qualified_cost is the amount that may be added to the qualified_asset_account of the fund to the extent the limits of sec_419a of the code are not exceeded in general in order for an amount to be deductible under sec_419 of the code the rules of sec_162 and sec_263 of the code must be satisfied therefore the addition to a qualified_asset_account would be required to satisfy the requirements of sec_162 and sec_263 of the code sec_419 of the code provides that contributions paid_or_accrued by an employer to a welfare_benefit_fund shall not be deductible however if they would otherwise be deductible such contributions shall subject_to the limitations of sec_419 of the code be deductible under sec_419 of the code for the taxable_year in which paid sec_419a of the code provides that no account limits shall apply in the case of any qualified_asset_account under a separate welfare_benefit_fund under a collective bargaining agreement as sec_7701 of the code states that in determining whether there is a collective bargaining agreement between employee_representatives and one or more employers the term employee_representatives shall not include any organization more than one-half of the members of which are employees who are owners officers or executives of the employer an agreement shall not be treated as a collective bargaining agreement unless it is a bona_fide agreement between bona_fide employee_representatives and one or more employers sec_1_419a-2t q a-1 of the regulations provides that contributions to a welfare_benefit_fund maintained pursuant to one or more collective bargaining agreements and the reserves of such a fund generally are subject_to the rules of sec_419 sec_419a and sec_512 of the code however neither contributions to nor reserves of such a collectively bargained welfare_benefit_fund shall be treated as exceeding the otherwise applicable limits of sec_419 sec_419a or sec_512 of the code until the earlier of i the date on which the last of the collective bargaining agreements relating to the fund in effect on or ratified on or before the date_of_issuance of final regulations concerning such limits for collectively bargained welfare funds terminates determined without regard to any extension thereof agreed to after the date_of_issuance of such final regulations or ii the date years after the issuance of such final regulations sec_1_419a-2t q a-2 of the regulations provides that for purposes of q a-1 a collectively bargained welfare_benefit_fund is a welfare_benefit_fund that is maintained pursuant to an agreement which the secretary of labor determines to be a collective bargaining agreement and which meets the requirements of the secretary_of_the_treasury as set forth in paragraph below notwithstanding a determination by the secretary of labor that an agreement is a collective bargaining agreement a welfare_benefit_fund is considered to be maintained pursuant to a collective bargaining agreement only if the benefits provided through the fund were the subject of arms-length negotiations between employee_representatives and one or more employers and if such agreement between employee_representatives and one or more employers satisfies sec_7701 of the code moreover the circumstances surrounding a collective bargaining agreement must evidence good_faith bargaining between adverse parties over the welfare benefits provided through the fund finally a welfare_benefit_fund is not considered to be maintained pursuant to a collective bargaining agreement unless at least percent of the employees eligible to receive benefits under the fund are covered by the collective bargaining agreement in the case of a collectively bargained welfare_benefit_fund only the portion of the fund as determined under allocation rules to be provided by the commissioner attributable to employees covered by a collective bargaining agreement and from which benefits for such employees are provided is considered to be maintained pursuant to a collective bargaining agreement notwithstanding the preceding paragraphs and pending the issuance of regulations setting account limits for collectively bargained welfare_benefit funds a welfare_benefit aa fund will not be treated as a collectively bargained welfare_benefit_fund for purposes of q a-1 if and when after the number of employees who are not covered by a collective bargaining agreement and are eligible to receive benefits under the fund increases by reason of an amendment merger or other action of the employer of the fund in addition pending the issuance of such regulations for purposes of applying the percent test of paragraph to a welfare_benefit_fund that is not in existence on percent shall be substituted for’ _ percent the addition of employees who were not covered by a collectively bargained agreement to fund a’s coverage in _ would not have been different than a closure of fund a and the immediate creation of a new fund consisting of the assets and liabilities of the terminated fund a with the additional aon-bargaining unit employees new fund a established in would have met the requirement of paragraph as modified by paragraph of sec_1 419-2t q a-2 of the regulations the closure of fund a and the transfer of the liabilities and assets to a new fund a would not have been a contravention of paragraph of sec_1 419-2t q a-2 of the regulations non-bargaining unit employees since a with the additional therefore because the addition of non-bargaining unit employees is not substantively different than the above-described alternative formulation that would create the identical end result without affecting the determination of whether the fund is a collectively bargained welfare_benefit_fund we conclude that fund a with the participation of the collectively_bargained_plan within the meaning of sec_419a of the code and sec_1_419a-2t q a-2 of the regulations non-bargaining unit employees continues to be a this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent a copy of this letter is being sent to your authorized representative in accordance with a power_of_attorney on file in this office if you wish to inquire about this ruling please contact d at please address all correspondence to se t ep ra t3 sincerely yours i eu i soo frances v sloan manager employee_plans technical group enclosures deleted copy of this letter notice of intention to disclose notice
